COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
EAGLE
  PROPERTIES LTD., GENERAL PARTNER, M.W. (BUDDY) BRANUM,
 
                            Appellant,
 
v.
 
TEXAS COMMERCE
  BANK NATIONAL ASSOCIATION, A
  NATIONAL BANKING ASSOCIATION,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00398-CV
 
Appeal from the
 
142nd District Court
 
of Midland County, Texas 
 
(TC# CV-43,799) 
 



 
O P I N I O N
 




Appellee has filed this Motion to
Dismiss for Lack of Jurisdiction in response to an attempted appeal from an
interlocutory order signed September 10, 2002. 
That order denied appellant=s Motion for Default Judgment.  Appellate courts have jurisdiction to
consider appeals from final judgments, Hinde v. Hinde, 701 S.W.2d 637,
639 (Tex. 1985), and from interlocutory orders only if appellate jurisdiction
is explicitly provided by statute.  Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2002); Stary
v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998).  There is no final judgment in this case.  The denial of a motion for default judgment
is an interlocutory order, and is not among the appealable interlocutory orders
enumerated by statute.  Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2002).  Further, there is no evidence that the matter
is accompanied by any written order from the district court allowing this Court
jurisdiction under section 51.014(d).  Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(d) (Vernon Supp. 2002).  Accordingly, the Court of Appeals has no jurisdiction
over this cause and must grant the appellee=s motion.  The motion is granted and the appeal is
dismissed.
 
SUSAN
LARSEN, Justice
October 24, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)